—Judgment unanimously reversed on the law without costs and petition dismissed. Memorandum: Supreme Court, without explanation, annulled the determination of respondents and ordered that a permit be issued for the erection of two off-premises advertising signs. That was error. Respondents’ resolution denying petitioner’s application for a permit to erect the signs is supported by substantial evidence (see, Matter of Cowan v Kern, 41 NY2d 591, 598). (Appeal from Judgment of Supreme Court, Onondaga County, Mordue, J.—Article 78.) Present—Pine, J. P., Balio, Fallon, Doerr and Boehm, JJ.